ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered in these consolidated appeals on November 2, 1971 (254 So.2d 843) reversing the orders of the Criminal Court of Record for Dade County, Florida, in the above styled causes; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed July 12, 1972 (266 So.2d 661) and mandate now lodged in this court, quashed this court’s judgment and remanded the cause for further proceedings consistent with the said opinion and judgment of the Supreme Court of Florida;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on December 20, 1971 is withdrawn, this court’s opinion and judgment filed herein on November 2, 1971 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the orders of the Criminal Court of Record appealed from are reinstated and affirmed. Costs allowed shall be taxed in the trial court (Rule 3.16 subd. b, Florida Appellate Rules, 32 F.S.A.).